Exhibit 10.15

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into on August 1, 2003, by and between Doctors
Practice Management, Inc., a Texas corporation (the “Company”) and James Baxter
(the “Employee”).

 

1. EMPLOYMENT: The Company hereby agrees to employ the Employee and Employee
hereby accepts employment as an Executive Vice President. The Employees duties
shall include investor relations, financing transactions and special projects
and other duties as assigned by the CEO. The Employee shall report directly to
the Chief Executive Officer of the Company.

 

2. TERM: Unless terminated earlier pursuant to paragraph 4, the term of
employment shall be for a period of 3 years.

 

3. COMPENSATION & OTHER BENEFITS: As compensation, Employee shall receive the
following:

 

  • An annual salary of $160,000 per year plus an auto allowance of $20,000 per
year.

 

  • A stock option for the purchase of up to One Hundred Thousand (100,000)
shares of the common stock of Dynacq International, Inc. Said options may be
exercised at the average price per share on the date of the execution of this
agreement. In the event the Employee’s employment is terminated, vested options
may be exercised for 90 days after the termination of employment and shall
thereafter lapse. Said options shall vest as follows:

 

  i. On July 31, 2004: 30,000 options;

 

  ii. On July 31, 2005: 30,000 options

 

  iii. On July 31, 2006: 40,000 options

 

  • Relocation Expenses in the amount of $10,000.

 

  • One country club membership to include initiation fee and dues.

 

  • The right to participate in any Medical benefit plan, company incentive
bonus, 401K, and/or pension plan offered by the Company to officers and senior
management.

 

4. TERMINATION OF EMPLOYMENT

 

  • The Company may terminate this Agreement for Cause. “Cause” is defined as:
(i) the Employee has knowingly committed a serious act, such as fraud,
embezzlement or theft, against the Company, intending to enrich himself at the
expense of the Company; (ii) the Employee is knowingly involved in a transaction
in connection with the performance of his duties that is adverse to the
interests of the Company and is engaged in for personal profit; (iii) the
Employee has engaged in conduct that causes a material injury to the Company;
(iv) the Employee is convicted of a felony involving moral turpitude; (v) the
Employee is guilty of neglect or misconduct in carrying out his duties; (vi) the
Employee has breached (as determined by the written legal advice or opinion of
independent outside counsel appointed by the Compensation Committee) any legal
duty owed to the Company, including, but not limited to, breach of the duty of
loyalty, receiving improper benefits, not disclosing material conflicts of
interest or an act or omission for which the liability of an officer or director
is expressly provided for by statute.

 

1



--------------------------------------------------------------------------------

  • If Employee’s employment is terminated without cause, employee shall be
entitled to receive six (6) months severance pay and shall have three (3) months
after the termination of employment to exercise any options which would have
been exercisable under the incentive stock option agreement in year one, year
two or year three from the vesting date based upon the applicable vesting
percentage for that year determined by multiplying the fraction the numerator of
which is the total number of days of employment in the applicable year of
termination (whether year one, year two or year three from the vesting date)
divided by 365 days, multiplied by 30,000 option shares in year one or year two
or, if year three, by 40,000 option shares.

 

  • The Employee may voluntarily terminate his employment under this Agreement
at any time by providing written notice to the Company.

 

5. AMENDMENT: This Agreement may not be amended, modified, waived except by a
written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

6. VENUE AND JURISDICTION: Venue and jurisdiction for any action arising
hereunder shall be exclusively in the federal and state courts of Harris County,
Texas.

 

7. SUPERSEDES PRIOR AGREEMENT: This Incentive Option Agreement shall supersede
and replace all prior oral agreements and understandings, and any written
agreements or understandings.

 

/s/    James Baxter        

James Baxter   Doctors Practice Management, Inc. By:   /s/    Philip
Chan        

Name:

  Mr. Philip Chan

Title:

  President

 

2